Citation Nr: 1215372	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for left knee disability, status post total knee arthroplasty.

2.  Entitlement to service connection for status post patellectomy, right knee, with internal derangement, claimed as secondary to status post total knee arthroplasty, left knee.

3.  Entitlement to service connection for status post lumbar laminectomy, L5-S1, to include arthritis, claimed as secondary to status post total knee arthroplasty, left knee.

4.  Entitlement to service connection for a liver disability, claimed as cirrhosis.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for right leg fungus.

7.  Entitlement to service connection for a neck disability, characterized as arthritis, claimed as secondary to status post total knee arthroplasty, left knee.

8.  Entitlement to service connection for a bilateral shoulder disability, claimed as secondary to status post total knee arthroplasty, left knee.

9.  Entitlement to service connection for a heart disability, characterized as coronary artery disease, and claimed as secondary to status post total knee arthroplasty, left knee.

10.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, claimed as secondary to status post total knee arthroplasty, left knee.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1954 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) decision issued in July 2007 by the Department of Veterans Affairs (VA) RO in Chicago, Illinois.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

The Board observes that, in its February 2009 statement of the case, the RO conducted a de novo review of the Veteran's service connection claim for a left knee disability.  Regardless of the RO's actions however, the Board must sill determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

As will be discussed below, the Veteran has requested that some of the issues on appeal be withdrawn.  The remaining issues currently on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2012, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal seeking service connection for a liver disability, PTSD, right leg fungus, and a heart disability. 





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the service connection claim for a liver disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the service connection claim for PTSD have been met.  38 U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the service connection claim for right leg fungus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

4.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the service connection claim for a heart disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Claims by the Veteran

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

A review of the record shows that the Veteran filed a substantive appeal in July 2007 that addressed, in pertinent part, the issues of entitlement to service connection for cirrhosis of the liver, PTSD, right leg fungus, and a heart disability.   After the RO issued a statement of the case, the Veteran submitted a timely appeal of such issues.    
However, more recently, during the February 2012 video conference hearing, the Veteran indicated that he wished to withdraw his appeal seeking service connection for a liver disability, PTSD, right leg fungus, and a heart disability.   Since the Veteran's statements of withdrawal were reduced to writing in the hearing transcript, his withdrawal of these issues is valid.  Once the Veteran withdrew these issues, there remained no allegations of error of fact or law for appellate consideration.  Accordingly, the appeal as to service connection claims for a liver disability, PTSD, right leg fungus, and a heart disability are dismissed. 


ORDER

The appeal seeking service connection for a liver disability is dismissed.

The appeal seeking service connection for PTSD is dismissed.

The appeal seeking service connection for right leg fungus is dismissed.

The appeal seeking service connection for a heart disability is dismissed.


REMAND

The Veteran seeks service connection for a left knee disability, right knee disability, lumbar spine disability, neck disability, bilateral shoulder disability, and an acquired psychiatric disability other than PTSD.  

The Veteran maintains that he has a right knee disability, low back disability, neck disability, and a psychiatric disability other than PTSD, as secondary to his left knee disability.  

The Veteran underwent a VA examination in March 2011 to determine the etiology of his current left knee disability.  After examining the Veteran and reviewing his claims file, the VA examiner opined that the Veteran's left knee disability is less likely than not caused by, or related to, his knee sprain during service.  

Nonetheless, further review of the record reflects that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  In this regard, a Notice of Award letter dated in January 1988 from SSA shows that the Veteran began receiving SSA disability benefits in December 1985.  The Veteran also submitted 2007 and 2008 SSA Benefit Statements.  There is no indication that the RO has attempted to obtain the Veteran's complete SSA file.  It is not clear whether the Veteran's outstanding SSA records contain evidence pertaining to claims on appeal.  However, since there is no indication to the contrary, the Board concludes that a remand is necessary to obtain any SSA determination and records associated with the determination.  The Board notes that once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Thus, despite the negative March 2011VA opinion as it pertains to the etiology of the Veteran's left knee disability, his SSA records may be relevant to the claim to reopen, as they may constitute new and material evidence upon which the left knee claim may, at the very least, be reopened.  Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where the VA is on notice of the existence of evidence that might constitute new and material evidence to reopen a claim, the VA should inform the Veteran to submit it and assist him, where possible, in obtaining it); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998).   Additionally, as the Veteran maintains that his remaining claimed disabilities are secondary to his left knee disability, his SSA records may be relevant to those issues as well.  The United States Court of Appeals for Veterans Claims has held that SSA records cannot be unilaterally deemed irrelevant by VA because the possibility that such records contain relevant evidence pertaining to etiology cannot be foreclosed absent a review of these records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 (2002).  Accordingly, any records with the Veteran's SSA award must be obtained.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Any outstanding, pertinent VA medical evidence should be associated with the claims file.

2.  Contact the SSA, request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions.  

3.  Should any newly obtained evidence contain any information relevant to the issues on appeal including any additional treatment for a left knee disability, conduct any indicated development and then return the Veteran's claims folder to the examiner who conducted the March 2011 VA knee examination for an addendum.  If the March 2011 examiner is no longer available, or if that examiner determines that another examination(s) would be helpful, the appellant should be scheduled for a new VA examination. 

After a review of the complete record including medical and lay evidence, and hearing testimony, the examiner is asked to clarify whether it is at least as likely as not that the Veteran's left knee disability is etiologically related to service, to include the March 1954 left knee sprain.  If so, the examiner should then indicate whether it is at least as likely as not that the Veteran has current right knee, low back, neck, bilateral shoulder and psychiatric disabilities that are proximately due to, or alternatively, aggravated (permanently worsened) by the Veteran's left knee disability.  A complete rationale should be provided.

4.  After all development has been completed, review the case again based on any additional evidence.  If the benefits sought on appeal are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and give the appellant a reasonable opportunity to respond before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


